Name: Commission Regulation (EC) No 1212/95 of 30 May 1995 laying down rates of compensatory interest applicable during the second half of 1995 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)
 Type: Regulation
 Subject Matter: financial institutions and credit;  tariff policy
 Date Published: nan

 31 . 5. 95 PEN Official Journal of the European Communities No L 120/5 COMMISSION REGULATION (EC) No 1212/95 of 30 May 1995 laying down rates of compensatory interest applicable during the second half of 1995 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation) HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to Articles 589 (4) (a) and 709 (3) (a) of Regulation (EEC) No 2454/93 applicable for the period from 1 July until 31 December 1995 are hereby established as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 589 (4) (a) and Article 709 thereof, Whereas Artcile 589 (4) (a) of Regulation (EEC) No 2454/93 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest for the second half of 1995 must be established in accordance with the rules laid down in that Regulation, Belgium 5,4 % Denmark 6,3 % Federal Republic of Germany 5,1 % Greece 20,39 % Spain 7,88 % France 5,67 % Ireland 5,83 % Italy 8,74% Luxembourg 5,4 % Netherlands 5,14 % Austria ¢ 4,74 % Portugal 10,97 % Finland 5,59 % Sweden 7,96 % United Kingdom 5,79 % . Article 2 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 346, 31 . 12. 1994, p. 1 .